

117 S1096 IS: Fry Scholarship Enhancement Act of 2021
U.S. Senate
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1096IN THE SENATE OF THE UNITED STATESApril 13, 2021Mr. Lankford (for himself and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to expand eligibility for the Marine Gunnery Sergeant John David Fry Scholarship to include spouses and children of individuals who die from a service-connected disability within 120 days of serving in the Armed Forces, and for other purposes.1.Short titleThis Act may be cited as the Fry Scholarship Enhancement Act of 2021.2.Expansion of eligibility for Marine Gunnery Sergeant John David Fry Scholarship(a)In generalSection 3311(b)(8) of title 38, United States Code, is amended—(1)by striking dies in line of duty and inserting the following: “dies—(A)in line of duty;(2)in subparagraph (A), as designated by paragraph (1), by striking the period at the end and inserting ; or; and(3)by adding at the end the following new subparagraph:(B)from a service-connected disability during the 120-day period beginning on the first day immediately following the last day on which the individual was discharged or released from active duty as a member of the Armed Forces or duty other than active duty as a member of the Armed Forces, but only if—(i)the person was discharged with an honorable discharge; or(ii)the person's service in the Armed Forces was characterized by the Secretary concerned as honorable..(b)ApplicabilityThe amendments made by subsection (a) shall apply with respect to—(1)deaths that occur before, on, or after the date of the enactment of this Act; and(2)a quarter, semester, or term, as applicable, commencing on or after August 1, 2023.